I should like first of all to
congratulate you, Sir, on your election to preside over
the General Assembly at this important session, at
which we pledge our full cooperation. I also wish to
thank your predecessor, Mr. Jean Ping, for having
conducted the proceedings of the fifty-ninth session so
efficiently and for having spearheaded the vital
negotiations on the outcome document adopted by the
summit.
I must also express my gratitude to the
Secretary-General for his leadership, especially his
efforts to reform the United Nations so as to make it
more responsive to the dynamics and demands of the
current world.
The founding fathers of the United Nations
dreamed of an organization that would be able, in the
words of the Charter, to promote social progress and
better standards of life in larger freedom. It was in
pursuit of that dream that the General Assembly at its
fifty-fifth session adopted the Millennium
Development Goals (MDGs). That was a milestone in
the realization of one of the purposes and principles of
the Charter — to achieve international cooperation in
solving international problems of an economic, social,
cultural or humanitarian character, to promote and
encourage respect for human rights and fundamental
freedoms for all and to be the centre for harmonizing
the actions of nations in attaining those common ends.
A great deal has been done since the Millennium
Summit in 2000, at both national and international
levels, to attain the objectives that we set ourselves in
the MDGs. Asia and Latin America have progressed
well, while Oceania and Africa have not been quite as
successful. On the whole, Africa’s performance has
shown mixed results. Some regions, especially in
North Africa, have registered positive achievements,
while others have faired negatively.
In a globalized world, the future and welfare of
all are interlinked. Poverty in one part of the world
threatens peace and security globally. Equally, an
epidemic in a remote village in Africa threatens the
health of the prosperous individual in New York. In
essence, we all share a common fate. The international
community has therefore a self-interested obligation to
help Africa emerge from its current predicament. Let
the wealth of some enhance the welfare of all.
Uganda hopes that the World Summit Outcome
(resolution 60/1) marks a real commitment to
23

improving the welfare of the world’s poor and to
making the United Nations the vanguard for the
aspirations of all. We hope that it will not suffer the
fate of the commitments that preceded it.
Peace and security is a prerequisite for
development. One of the reasons why Africa has failed
to register substantial achievements with regard to the
MDGs is lack of stability, peace and security.
Conflicts, wars and civil strife afflicting the continent
have acted as disincentives to development. The 1885
Berlin Conference split Africa up, without due regard
to the long-term interests of the African peoples. The
Great Lakes region found itself at the confluence of all
the colonial Powers. That confluence created a political
and social situation that has, over the years, proved
difficult to manage. It is a complex situation, with both
positive and negative tendencies. The cold war further
exacerbated the situation as the East battled the West
for influence. Indeed, former Secretary-General Dag
Hammarskjöld lost his life in the context of that
explosive political mix.
As Africa struggles to set its house in order,
Uganda has identified four main causes of conflict on
the continent which negative forces have exploited for
their own ends. They include parasitic vested interests;
superficiality and obscurantism in identifying and
dealing with those parasitic interests and their effects
on a particular country or group of countries; weak and
disoriented local leadership; and, finally, the
pre-industrial characteristics of Africa.
Those are the core causes of conflict, although
there are others. Paying clear and careful attention to
them could provide a vital springboard from which
long-term solutions could be found.
The conflict in the Democratic Republic of the
Congo and the Great Lakes region in general is caused
by a combination of those factors. Those with the most
to lose in the Democratic Republic of the Congo are
marginalized, while real issues of statecraft have been
pushed to the periphery. No attention is being given to
creating institutions and infrastructure that can sustain
the State.
The integration of armed factions into one single
national armed force is half-hearted. How can a State
exist without the minimum pillars of support, such as
an army capable of defending its territorial integrity?
The view that justice should precede integration
is wrong, in our opinion. While justice is important, it
is Uganda’s belief that it should not take precedence
over the integration of armed groups. We should
integrate all factions, and then seek to punish those that
are guilty of any offences later. Uganda advocates the
concept of provisional immunity or immunité
provisoire, as it is referred to in Burundi. On the other
hand, equal attention needs to be given to issues of
development, rehabilitation and the recovery of the
economy. A growing economy is necessary for
sustainable peace. What we are witnessing today is a
rush to elections and political agendas without due
regard being given to the institutions and infrastructure
necessary for the long-term sustainability of peace. We
have travelled this road before, with disastrous
consequences. Let the immediate past of the continent
be a guiding lesson for all of us.
The Lusaka peace accord provided a strong
mechanism enabling the region and the Democratic
Republic of the Congo to play complementary roles in
the peace process. Unfortunately, it has been
abandoned. The central problem of negative forces,
which the agreement recognized, has been put on the
back burner. For over five years, the United Nations
Organization Mission in the Democratic Republic of
the Congo (MONUC) has made no significant effort to
ensure the demobilization and disarmament of those
groups, thus leaving in place the seeds of future
conflict. We are, however, hopeful that our efforts,
both at the bilateral level and in the Tripartite
Commission, which is composed of Uganda, Rwanda
and the Democratic Republic of the Congo, with the
participation of Burundi, will iron out those problems
and allow our region to attain peace and stability.
For some time now, the situation in Burundi has
been a real concern to the Great Lakes region and to
the international community at large. The destruction
and loss of life that took place spurred the regional
States, together with South Africa, to undertake and
spearhead a peace initiative. It was a long and arduous
process. With the support of the United Nations and the
international community, signs of success are today
evident.
In the past few months, the people of Burundi
elected their leaders in local, parliamentary and,
finally, presidential elections. They look to the future
with hope. Uganda welcomes His Excellency
Mr. Pierre Nkurunziza, the new President of Burundi,
24

and we look forward to working with him to
consolidate peace in the region. The international
community and the United Nations have an obligation
to make peace sustainable. Reconstruction,
rehabilitation and development will be necessary. We
hope that due attention is given to institutional
capacity-building so that Burundi does not relapse into
the fratricidal anarchy that had been its bane over the
past decade.
After two decades of conflict in southern Sudan,
the people of the Sudan, led by the Government and
the Sudanese People’s Liberation Movement and Army
(SPLM/A), signed the Comprehensive Peace
Agreement earlier this year. The guns are silent, and
the long-tortured people of southern Sudan are now
enjoying some peace. It is unfortunate that the late
John Garang passed away at a time when
implementation of the Agreement was in its early
stages. We are confident that given the commitment of
both the Government of the Sudan and SPLM the
peace agreement will hold and will be comprehensively
implemented. We are also confident that the Sudan is
headed for a peaceful future. We hope that other
conflicts, such as that in Darfur, will be peacefully
resolved using the Comprehensive Peace Agreement as
an inspiration and a model.
The signature and implementation of the
Comprehensive Peace Agreement in the Sudan has led
to increased optimism about peace in northern Uganda.
The Lord’s Resistance Army (LRA), a terrorist group
that has long maimed, kidnapped and terrorized the
civilian population of northern Uganda, for a long time
had sanctuary in southern Sudan, from where it
launched its terrorist activities. With the cooperation of
the Sudanese Government, including SPLA/SPLM in
the south, these terrorists are being flushed out from
southern Sudan. Uganda’s strategy of peace
negotiations combined with maximum military
pressure has significantly reduced the LRA’s capacity
to commit evil. However, as peace returns to the
region, we need international cooperation and
assistance to supplement the Government of Uganda’s
post-conflict humanitarian, rehabilitation and
development programme, which is already under way
in northern Uganda.
Somalia has been in a state of anarchy for more
than a decade and a half. Peace efforts by the
international community and the United Nations have
been anything but timid. A sense of frustration on the
part of the United Nations has led to resignation and
despair, thus condemning the Somali people to a state
of bondage and being held hostage by the warlords.
It is in this void that the regional States, under the
Intergovernmental Authority on Development (IGAD),
took on the mantle of negotiating peace and
re-establishing order. Anarchy is contagious. We
cannot feel safe in a situation pregnant with arms
trafficking, religious extremism, the dumping of
radioactive waste and the potential for breeding
terrorists in the region. These are realistic threats, and
IGAD cannot ignore them. The international
community — and, most especially, the members of the
Security Council — should not be deluded by
geographical distance. A potential threat to
international peace truly exists in Somalia.
It is in view of these current and latent threats
that the members of IGAD took upon themselves to
negotiate with Somalia for peace. Over a period of two
years, we went through a very laborious and sometimes
frustrating negotiating process until agreement was
reached on formation of a Government of national
unity last year. At the end of the process, we expected
the Security Council to join us in the pursuit of peace.
We expected that all efforts would be geared towards
creating the necessary legal and political atmosphere to
facilitate the realization of peace for the long-suffering
people of Somalia.
We were, however, deeply disappointed when the
Council, in its wisdom, acted otherwise, leaving the
region and, most important, the Somali people to their
fate. The decision to uphold the arms embargo and to
reject even its partial lifting denied the region a chance
to implement the peace process to its logical end. We
hope that it is not too late for the Council to evaluate
and review its position.
Let me briefly make some comments on the
proposed reform of the United Nations. The institution
we have today was conceived and created 60 years ago.
The sense of triumphalism of the victors in the Second
World War, the anguish of the vanquished and the
assumed indifference of the colonial peoples,
especially in Africa, formed the background to the run-
up to the creation of the United Nations.
The institution that emerged reflected those
realities. Nowhere within the United Nations, was this
more apparent than in the Security Council. The victors
reserved for themselves the right to determine the
25

destiny of others. This was done without due regard for
the interests of those that the decisions were to affect
most. Today, the situation has dramatically changed.
Colonial peoples have gained independence, and the
international power structure has changed.
Decisions of the Security Council need wider
support diplomatically, financially and militarily in
order to be implemented. It has, therefore, become an
imperative to reform the Security Council and make it
more representative and reflective of the realities of
today’s world.
In Africa, where most Security Council mandated
operations take place, we believe that it is time for the
continent, composed of 53 States, to have a real say in
how those operations are formulated and implemented.
Today, Africa is the only continent that has no
representation at the real decision-making level of the
Council. It is for these reasons that we demand that the
continent be given two permanent seats with veto and
two additional non-permanent seats. A Council thus
composed will be more democratic and credible and
will have its decisions more widely accepted.
While the dream of the founding fathers of the
United Nations was to save succeeding generations
form the scourge of war, conflicts remain a reality in
today’s world. For 60 years, the United Nations has
failed to live up to this expectation. Uganda, therefore,
welcomes the establishment of the Peacebuilding
Commission and a Peacebuilding Support Office. We
hope that the 31 December 2005 deadline will be met
in order to enable those vital bodies help the United
Nations effectively address conflict and make peace
more sustainable.
In the same vain, we support the establishment of
the Democracy Fund, which should be used to support
countries’ home-grown institutions and not as a
mechanism to import foreign brands of democracy.
My delegation is cognizant of the primary
responsibility of States to protect their own people. In
the event of failure, the international community has a
responsibility to protect in order to prevent genocide
and ethnic cleansing. However, this responsibility
should be clearly defined and its exercise should have
the prior authorization of the Security Council.
We believe that the commitment of our leaders to
support a stronger relationship between the United
Nations and regional and subregional organizations
will help expand the capacity of the international
community to handle the old and new challenges
facing the world. Indeed, regional organizations that
have a capacity for prevention of armed conflict or
peacekeeping should use it to enhance the United
Nations in this field.
The existing Commission on Human Rights has
been deficient in its performance over the years. We
believe that it is time to create an independent
institution with an effective and clear mandate to
handle human rights. The proposal to create a Human
Rights Council is timely. We hope that all the
necessary details will be agreed upon so that this
Council can be launched.
In conclusion, allow me to restate Uganda’s
commitment to the ideals and principles of the United
Nations. The Organization has served us relatively well
over the years. It is capable of serving us even better
and achieving the dreams and ideals emanated by the
framers of the Charter 60 years ago. This can happen
only if we take the bold step of adopting the far-
reaching, innovative reforms proposed by the
Secretary-General and if we fully implement the
outcome document.